               Case 21-04003-KKS       Doc 1       Filed 04/16/21   Page 1 of 8




                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


In re: Anneli Nystrand, Debtor                      CASE NO.: 21-400006-KKS
                                                    CHAPTER 7

Anneli Nystrand                                     ADV. NO.: ______________

              Plaintiff,
v.

Kingdom of Sweden.

          Defendant.
____________________________/

          COMPLAINT TO DETERMINE DISCHARGEABILITY OF
           STUDENT LOAN DEBT BASED ON UNDUE HARDSHIP

        Plaintiff, Anneli Nystrand, pro se, files this Complaint pursuant to 11 U.S.C.

s. 523(a)(8), and its civil analog, 28 U.S.C., s. 2201, and alleges the following in

support of the requested relief:

                                    JURISDICTION

     1. This is an adversary proceeding in which Plaintiff is seeking discharge of the

        debt to the Kingdom of Sweden as stated in the Summary Final Judgment of

        Kingdom of Sweden v. Anneli Maria Baldwin, Case No. 2018-CA-2077,

        Second Judicial Circuit Court, Leon County, Florida.

     2. This court has jurisdiction pursuant to 28 U.S.C. ss. 157 and 1334, and this

        matter arises and is related to a bankruptcy case filed in this district.

                                               1
          Case 21-04003-KKS      Doc 1       Filed 04/16/21   Page 2 of 8




                                 BACKGROUND

3. Plaintiff is a 56-year-old single mother residing in Tallahassee, Florida with

   her 13-year-old daughter. Plaintiff ‘s daughter resides with Plaintiff 100% of

   the time since August 2020.

4. Plaintiff was born in Karlskoga, Sweden in 1964 and arrived in Fort

   Lauderdale, Florida in 1984 after high school to work as a nanny. Plaintiff

   did not attend college in Sweden.

5. Plaintiff became a United States permanent resident in 1986.

6. In 1990, Plaintiff attended Miami-Dade Community College, Miami,

   Florida. Upon completion of her A.A. degree, Plaintiff received a 2-year

   academic scholarship to University of Miami’s undergraduate school.

7. Plaintiff graduated from University of Miami in 1993 and was accepted to

   University of Miami School of Law in August 1993.

8. Plaintiff graduated from the University of Miami School of Law in 1995

   with approximately $60,000 in United States Department of Education

   (hereinafter “ED”) student loans.

9. Plaintiff passed the Florida Bar exam in 1996 and moved to Tallahassee,

   Florida to work as an attorney for the Florida Department of Banking and

   Finance.




                                         2
          Case 21-04003-KKS      Doc 1       Filed 04/16/21   Page 3 of 8




10. On or about 1999, Plaintiff became a United States citizen. Plaintiff married

   in 2004 and subsequently owned and operated a masonry construction

   company from 2004 to 2012 with her husband. In December 2007, Plaintiff

   gave birth to a daughter.

11. On or about 2010, Plaintiff paid off her ED $60,0000 law school student

   debt loan.

12. Plaintiff divorced in January 2013 at age 49, purchased a $150,000

   townhouse as a residence for her and her daughter, and began looking for

   employment.

13. Plaintiff applied for more than 200 attorney positions in Florida in 2013 and

   2014, including both State and private law firm positions. Plaintiff did not

   receive a single interview.

14. In early 2015, Plaintiff had been unemployed for almost 2 years, had

   depleted her savings and retirements funds, and was receiving SNAP

   benefits, “food stamps”, for her daughter.

15. Having been employed in the restaurant industry during college, Plaintiff

   began applying for management positions with restaurants and fast-food

   franchises, including McDonald’s, Roadhouse Grill, and The Waffle House.




                                         3
          Case 21-04003-KKS      Doc 1       Filed 04/16/21   Page 4 of 8




16. Plaintiff received an employment offer for a management position with the

   Waffle House in Tallahassee, Florida. Plaintiff accepted the job offer with an

   annual salary of $45,000.

17. Subsequent to her divorce, due to Plaintiff’s financial difficulties being

   unemployed, in addition to having lost a court action in 2014 against her ex-

   husband involving a mortgage in the amount of $450,000 related to a

   Carrabelle coastal property her ex-husband had purchased in her name

   during their marriage, Plaintiff’s credit rating was below 600.

18. Due to Plaintiff’s poor credit rating, The Waffle House withdrew their

   employment offer based on company policy requiring a certain credit rating

   for employees having “key privileges”.

19. Facing homelessness, in May 2015 Plaintiff posted a plea on her Facebook

   page for any available employment. Plaintiff received a message from a

   local mortgage lender who was hiring an assistant.

20. Plaintiff accepted the assistant position and was employed at University

   Lending Group for 1 year earning $30,000/year. Plaintiff subsequently

   worked for Thurman Law Firm 2016-2017, earning $39,000/year. From

   2017-2018 Plaintiff was employed by the Law Office of Lee Meadows,

   earning $50,000/year.




                                         4
          Case 21-04003-KKS     Doc 1       Filed 04/16/21   Page 5 of 8




                   LAWSUIT BY KINGDOM OF SWEDEN

21. On or about September 20, 2018, the Kingdom of Sweden, (hereinafter

   “Sweden”), filed a lawsuit against Plaintiff in Leon County Circuit Court for

   unpaid student loans and interest for the years 1991 to 1997 in an amount

   exceeding $150,000. See Exhibit “A” hereto.

22. Plaintiff vigorously defended the lawsuit for more than two (2) years until

   November 2, 2020, when Sweden was granted a Summary Final Judgment.



         PLAINTIFF’S CURRENT FINANCIAL SITUATION

23. In December 2018, Plaintiff started a law firm, Nystrand Law, LLC. On

   June 30, 2019, Nystrand Law entered into a contract for the fiscal year 2019-

   2020 with the Judicial Administrative Commission (“JAC”) to accept court-

   appointed civil and criminal cases in the Second Judicial Circuit.

24. As of December 31, 2020, Plaintiff actively represented approximately 70

   clients, including parents, juvenile delinquents, and persons accused of

   misdemeanor crimes. The JAC pays $800 for each dependency client, $500

   for each misdemeanor client, and $375 for each juvenile delinquency client.

25. Plaintiff earned approximately $20,000 in 2019.




                                        5
          Case 21-04003-KKS      Doc 1       Filed 04/16/21   Page 6 of 8




26. Plaintiff’s 2020 tax return has not currently been completed, however,

   Nystrand Law’s gross earnings from the JAC were approximately $46,000

   before taxes and expenses in 2020.

27. From 2016 until the COVID-19 pandemic in March 2020, Plaintiff

   supplemented her attorney income by renting out her townhouse on

   Airbnb.com on the weekends while staying in a 288 square foot “she shed”

   on her property.

28. Plaintiff has no savings or retirement accounts.

29. Plaintiff has current student loans with the ED in the amount of

   approximately $50,000 incurred 2016-2018 while a graduate student at the

   University of West Florida. These loans are in good standing and become

   payable in September 2021.

30. Nystrand Law, LLC., received a $15,000.00 EIDL loan in 2020 as a result of

   the COVID-19 pandemic. This loan is due for repayment in 2022.

31. Plaintiff is 56 years-old-with a 13-year-old dependent. It is unlikely that

   Plaintiff’s future financial situation will improve based her age, prior income

   history, and current financial situation.

32. Plaintiff cannot pay the debt to Sweden while maintaining a minimal

   standard of living for her and her daughter. Payment of the debt to Sweden

   would impose an undue hardship on Plaintiff and her dependent.


                                         6
               Case 21-04003-KKS    Doc 1       Filed 04/16/21   Page 7 of 8




         WHEREFORE, Plaintiff, Anneli Nystrand, respectfully requests that this

Court:

   1. Determine that in accordance with 11 U.S.C. s. 523 (a)(8), the payment of

         Plaintiff’s debt to Sweden would impose an undue hardship on her and her

         dependent.

   2. Determine that Plaintiff’s debt to Sweden is discharged in her bankruptcy

         proceeding; and,

   3. Grant such other relief this Court deems just and proper.



         Dated: April 16, 2021                          Respectfully submitted,

                                                        Anneli Nystrand
                                                        Anneli Nystrand
                                                        2490 Laurelwood Court
                                                        Tallahassee, Florida 32308
                                                        850-241-3914
                                                        anneli@nystrandlaw.com




                                            7
Case 21-04003-KKS   Doc 1       Filed 04/16/21   Page 8 of 8




                            8
